ICJ_015_Ambatielos_GRC_GBR_1951-11-09_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS

(GRÈCE / ROYAUME-UNI)
ORDONNANCE DU 9 NOVEMBRE 1951

1951

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE } UNITED KINGDOM)
ORDER OF NOVEMBER 9th, 1951

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire Ambatielos,
Ordonnance du g novembre 1951: C. I. ]. Recueil 1951, p. 113.»

This Order should be cited as follows:

‘‘Ambatielos case,
Order of November oth, 1957 : I.C.J. Reports 1951, p. 113.”

 

Ne de vente: 73
Sales number :

 

 

 
1951
2 9 novembre
Rôle général
n° 15

113
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1951

9 novembre 1951

AFFAIRE AMBATIELOS

(GRÈCE / ROYAUME-UNI)

ORDONNANCE

La Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu la requête, datée du 9 avril 1951 et enregistrée au Greffe de la
Cour le même jour, par laquelle le Gouvernement hellénique a intro-
duit contre le Gouvernement du Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord l'affaire Ambatielos,

Vu l'ordonnance du 18 mai 1051, fixant les délais pour le dépôt
du mémoire et du contre-mémoire en ladite affaire, et réservant la
suite de la procédure,

Vu l'ordonnance du 30 juillet 1951, prolongeant lesdits délais a la
suite d’une demande de l'agent du Gouvernement hellénique,

Vu le mémoire du Gouvernement hellénique, déposé dans le délai
fixé par cette dernière ordonnance ;

Considérant que, par lettre du 26 octobre 1951, l’agent du Gou-
vernement du Royaume-Uni a demandé une prolongation de deux
mois du délai fixé pour le dépôt du contre-mémoire ;

4
Iï4 ORDONNANCE DU Q XI 5I (AFFAIRE AMBATIELOS)

Considérant que, par lettre du 6 novembre 1951, l'agent du Gou-
vernement hellénique, auquel la demande précitée avait été com-
muniquée, a fait savoir que son Gouvernement consentait à la pro-
longation ;

Les agents des Parties ayant été entendus par le Président,

La Cour

Décide de proroger au 15 janvier 1952 la date d’expiration du
délai pour le dépôt du contre-mémoire du Gouvernement du
Royaume-Uni ;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le neuf novembre mil neuf cent cin-
quante et un, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement hellénique et au Gouvernement du
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
